NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/10/2021.  In applicant’s amendments claims 2, 5-6, 9-10, 14-15, 21-25, and 30-34 were cancelled, claims 1 and 27 were amended, and new claims 35-37 were added.  
Claims 1, 3-4, 7-8, 11-13, 16-20, 26-29, and 35-37 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification have been obviated in view of applicant’s amendments and arguments filed 05/10/2021. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding Independent Claim 1, the closest prior art US 7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein the first motor is integrated within the drive roller.
The prior art of record teaches the first motor located outside and connected to the roller through a gear drive train, which are not considered equivalent to applicant's invention. It would not be obvious for one skilled in the art at the time of filing of the invention to modify the roller to house the first motor without improper hindsight and without breaking the function of the gear drive train and secondary motor.
	Regarding Independent Claim 27, the closest prior art S7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and 
The prior art of record teaches the drive rollers located on the perimeter of the frame, which are not considered equivalent to applicant's invention. It would not be obvious for one skilled in the art at the time of filing of the invention to modify the rollers to impart downward
Regarding Independent Claim 36, the closest prior art US7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein the controller is operable to control at least a subset of the displacement units to cause a movement of at least one of the drive units in the vertical direction to impart an inclination of the frame.
The prior art of record teaches the rollers attached to the frame in astatic manner without the ability to impart an incline on the frame. It would not be obvious for one skilled in the art at the time of filing to adjust the rollers to be vertically controlled and impart inclinations on the frame without improper hindsight; likewise imparting inclination of the frame would require signification modifications to the frame and roller systems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784